References Cited
In the present application, claims 1-5, 7-13, 15-18, and 21 are allowed. 
The most related prior art patent of record are Zises et al (US 20160192149 A1), Chan et al (US 20190228463 A1), He et al (US 20160148238 A1), Chen et al (US 20190130322 A1), and Sierra et al (US 20190311629 A1); the most relevant foreign reference is Hammoud (GB 2496264 A), Black et al (CA 3095334 A1); and the most related non-patent literature of record are References U, V, & W (see attached).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684           

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684